                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CITY OF GREEN BAY,
KRIS TESKE, and
ERIC GENRICH,

                       Plaintiffs,

               v.                                             Case No. 20-C-479

MARGE BOSTELMANN, et al.,

                       Defendants.


                                     DECISION AND ORDER


       On March 24, 2020, the City of Green Bay and Kris Teske, in her official capacity as Clerk

of the City of Green Bay, filed this action pursuant to 42 U.S.C. § 1983 seeking declaratory and

injunctive relief against members of the Wisconsin Election Commission, the Secretary Designee

of the Wisconsin Department of Health Services, and the Governor of the State of Wisconsin.

Plaintiffs seek cancellation of the upcoming April 7, 2020, election and the modification of

procedures to allow mail only ballots. Plaintiffs allege that the election cannot be safely

conducted in accordance with the Wisconsin Election Commission’s established procedures for

administering the election while also complying with the directives issued by State health officials

and the Governor to maintain social distancing and avoid additional exposure to the COVID-19

virus. The amended complaint alleges that Defendants have violated Plaintiffs’ rights under the

Equal Protection Clause of the Fourteenth Amendment (Count I).              Plaintiffs also seek a

declaration that Defendants have the authority to suspend the April 7, 2020 election and have a

duty to do so; a declaration as to Plaintiffs’ responsibilities and potential liabilities for




    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 1 of 7 Document 53
disenfranchisement; and a declaration that they will not be subject to liability from the State and/or

the Commission for failure to abide by the Commission’s directives and Wisconsin election laws

(Counts II through IV).

       Along with their complaint, Plaintiffs filed a motion for a temporary restraining order and

preliminary injunction requesting that the court cancel the April 7, 2020, election; permit

Plaintiffs to conduct the election by mailing ballots to all registered voters; extend the deadline

for registering to vote electronically or by mail to May 1, 2020; cancel in-person registration and

absentee voting; and establish Tuesday, June 2, 2020, as the deadline by which municipal clerks

must have counted all returned mailed ballots.

       On March 25, 2020, the court entered an order setting the matter for a March 26, 2020,

telephonic status conference. As part of its order, the court directed the parties to be prepared to

address the threshold issue of whether Plaintiffs have standing to bring this action in light of the

political subdivision standing doctrine which holds that a political subdivision of a state, like a

municipality, may not sue the state of which it is a part in federal court. Dkt. No. 7 at 3. Moments

before the scheduled hearing, Plaintiffs filed an amended complaint adding Eric Genrich,

personally and in his official capacity as the Mayor of the City of Green Bay, as a plaintiff to the

action. In addition, motions to intervene have been filed by the City of Neenah, the Republican

Party of Wisconsin, the Wisconsin Legislature, Washington County, and the Wisconsin Counties

Association.

       During the March 26, 2020 status conference, the parties summarized their positions on

Plaintiffs’ standing to bring the lawsuit and the merits of the action. Defendants moved for

dismissal of Plaintiffs’ amended complaint for lack of subject matter jurisdiction and for failure

to state a claim. The court directed the parties to submit any further briefing on the matter before



                                                  2

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 2 of 7 Document 53
3:00 p.m. on March 27, 2020. Having considered the briefs and arguments of counsel, the court

now concludes that the claims must be dismissed for lack of federal jurisdiction and the motion

for injunctive relief denied. And because the court lacks jurisdiction over the claims asserted, the

motions to intervene will be denied as moot, as will the motion to file an amicus brief by Disability

Rights Wisconsin, Inc., and the ACLU of Wisconsin.

                                       LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure

challenges the jurisdiction of this court of the subject matter jurisdiction in the complaint. Fed.

R. Civ. P. 12(b)(1). To survive a Rule 12(b)(1) motion, the plaintiff must establish that the

jurisdictional requirements have been met. Schaefer v. Transp. Media, Inc., 859 F.2d 1251, 1253

(7th Cir. 1988). The proponent of federal jurisdiction must “prove those jurisdictional facts by a

preponderance of the evidence.” Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir.

2006). When the moving party “launches a factual attack against jurisdiction, the district court

may properly look beyond the jurisdictional allegations of the complaint and view whatever

evidence has been submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009) (internal

quotation marks and citations omitted).

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). Rule 8 mandates that a

complaint need only include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has held that a complaint must

contain factual allegations that “raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). While a plaintiff is not required to plead detailed factual



                                                  3

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 3 of 7 Document 53
allegations, he or she must plead “more than labels and conclusions.” Id. A simple, “formulaic

recitation of the elements of a cause of action will not do.” Id. In evaluating a motion to dismiss,

the court must view the plaintiff’s factual allegations and any inferences reasonably drawn from

them in a light most favorable to the plaintiff.” Yasak v. Ret. Bd. of the Policemen’s Annuity &

Benefit Fund of Chi., 357 F.3d 677, 678 (7th Cir. 2004).

                                            ANALYSIS

         Defendants assert that the action must be dismissed for lack of subject matter jurisdiction

because Plaintiffs do not have standing to assert the claims of the amended complaint against

them. “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases or

controversies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Raines v. Byrd,

521 U.S. 811, 818 (1997)). The “case or controversy” requirement contained in Article III ensures

that the federal judicial power is confined to a role consistent with a system of separated powers

and limited to cases “which are traditionally thought to be capable of resolution through the

judicial process.” Flast v. Cohen, 392 U.S. 83, 97 (1968). A plaintiff seeking to invoke a federal

court’s jurisdiction must demonstrate that he has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, 136 S. Ct. at 1547 (citation and internal quotation marks

omitted). To establish injury in fact, a plaintiff must show that he suffered “an invasion of a

legally protected interest that is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical.” Perry v. Vill. of Arlington Heights, 186 F.3d 826, 829 (7th Cir.

1999).




                                                  4

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 4 of 7 Document 53
        Plaintiffs brought this action pursuant to 42 U.S.C. § 1983. The only federal claim asserted

by Plaintiffs is a violation of the equal protection clause of the Fourteenth Amendment.

Defendants contend that the City and its officials in their official capacity lack standing to assert

an Equal Protection Clause violation under the political subdivision doctrine. The political

subdivision standing doctrine bars political subdivisions from advancing Fourteenth Amendment

claims against their parent states. See City of Trenton v. New Jersey, 262 U.S. 182, 188 (1923).

“Municipalities cannot challenge state action on federal constitutional grounds because they are

not ‘persons’ within the meaning of the Due Process Clause,” and therefore, “cannot invoke the

protection of the Fifth or Fourteenth Amendments” or bring a § 1983 claim against the State. City

of E. St. Louis v. Circuit Court for the Twentieth Judicial Circuit, 986 F.2d 1142, 1144 (7th Cir.

1993); see City of South Bend v. South Bend Common Council, 865 F.3d 889 (7th Cir. 2017) (“[A]

state cannot sue one of its cities, because as far as the national government is concerned a state

and all of its creatures is a unit. That goes for cities suing their states, too.”). In addition, although

Clerk Teske and Mayor Genrich are suing in their official capacities, actions brought by municipal

officers in their official capacities are the equivalent of actions brought by the municipality. See

Jungels v. Pierce, 825 F.2d 1127, 1129 (7th Cir. 1987). In short, the City and its officials, who

are suing in their official capacities, do not have standing to bring this claim.

        The same is true for the claim by Mayor Genrich in his individual capacity. In setting the

matter for a telephone conference to discuss the parties’ positions and further scheduling, the court

invited the parties to address whether Plaintiffs have standing to bring this action in light of the

political subdivision standing doctrine. Dkt. No. 7. In an effort to create standing, Plaintiffs

amended the complaint to add a claim on behalf of Mayor Genrich in his individual capacity

alleging that he, as an individual, may have difficulty casting an absentee ballot or voting in



                                                    5

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 5 of 7 Document 53
person. Mayor Genrich’s allegations are too speculative to state an equal protection claim under

the Fourteenth Amendment. The complaint contains no allegations that the Mayor requested an

absentee ballot, that he was denied an absentee ballot, or that he will be unable to mail or deliver

the ballot in time for the election. Even if the complaint included such allegations, they would

lack any plausibility, given his position as Mayor of the City. Nor can the Mayor as an individual

assert the claims of other non-parties to the action. As a result, this claim also fails to plausibly

allege the essential standing needed to proceed.

       Even if Mayor Genrich was able to state a claim on his own behalf under the equal

protection clause, his personal difficulty by itself would hardly warrant the extraordinary relief

requested. No other voters or organizations that represent voters are parties to this lawsuit. A

claim by one individual, the Mayor of Green Bay in particular, is not enough to create the standing

Plaintiffs need to invoke federal intervention in state laws governing elections. See Burdick v.

Takushi, 504 U.S. 428, 433 (1992) (“The Constitution provides that States may prescribe ‘[t]he

Times, Places and Manner of holding Elections for Senators and Representatives,’ Art. I, § 4, cl.

1, and the Court therefore has recognized that States retain the power to regulate their own

elections.”). It thus follows that Plaintiffs’ equal protection claims must be dismissed.

       Plaintiffs’ remaining claims seek declaratory relief. “[T]he Declaratory Judgment Act is

not an independent source of federal jurisdiction.” Schilling v. Rogers, 363 U.S. 666, 677 (1960)

(citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671–72 (1950)). A remedy is only

available under the Act if the court has jurisdiction from some other source. See GNB Battery

Techs., Inc. v. Gould, Inc., 65 F.3d 615 619 (7th Cir. 1995). Because Plaintiffs cannot proceed

on their Fourteenth Amendment claims, the court does not have jurisdiction over Plaintiffs’

declaratory judgment claims. Accordingly, Plaintiffs’ amended complaint must be dismissed.



                                                   6

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 6 of 7 Document 53
                                         CONCLUSION

        This case is dismissed for lack of jurisdiction. The court’s decision is not intended to

minimize the serious difficulties the City and its officials are facing in attempting to conduct the

upcoming election. The court is saying only that the City and its mayor are not the proper parties

to bring such a claim in federal court. In that connection, the court notes that a group of

individuals and civic groups representing voters filed a lawsuit seeking similar relief to address

the same problem in the Western District of Wisconsin. See Lewis v. Knudson, Case No. 20-cv-

284 (W.D. Wis.). Assuming the plaintiffs in that case have standing, that court will presumably

be called upon to decide the important questions Plaintiffs have raised here. But for the reasons

set forth, this court cannot.

        SO ORDERED at Green Bay, Wisconsin this 27th day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 7

    Case 1:20-cv-00479-WCG Filed 03/27/20 Page 7 of 7 Document 53
